ORDER

PER CURIAM.
AND NOW, this 8th day of March 2006, the Petition for Allowance of Appeal is GRANTED solely with respect to Petitioner’s claim that the Superior Court erred in considering the merits of the claim regarding the recantation of Eric Ross. Accordingly, we VACATE the Order of the Superior Court in part and REMAND for entry of an Order affirming the Order of the PCRA court but clarifying that Petitioner’s claim based on the Ross Affidavit is dismissed without prejudice to Petitioner’s right to raise it in a subsequent PCRA petition. Commonwealth v. Jones, 571 Pa. 112, 811 A.2d 994 (2002).
Justice BALDWIN did not participate in the consideration or decision of this matter.